A general contractor had- a contract for road construction; he sublet a portion of the contract to a subcontractor who, in turn, sublet a portion thereof to a sub-subcontractor by whom the claimant' Was employed. The claimant's employer was not COVeted by insurance. The Subcontractor# Who had sublet a portion of the contract to claimant’s employer, was covered by insurance. An award has been made against the Subcontractor and its earner. The appeal is by such carrier, who asserts the subcontractor is not a contractor within the meaning of section 56 of the Workmen’s Compensation Law. The Board made an award against the subcontractor and its carrier, the appellant herein# tin the ground that the policy of insurance, which covered tracking, did not expressly exclude claimant’s dccüpation as operator of a steam shovel# and that the policy, therefore# covered his employment under Subdivision 4 of section 54 of the Workmen’s Compensation Law.- AWard Unanimously affirmed# With costs to the State Industrial Board against the appellant. Present — Hill# P. J., Rhodes, McNamee, CrapSer and Bliss, JJ;